Citation Nr: 0609420	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-15 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Eligibility for VA death benefits as a surviving spouse.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant's spouse died in November 2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied eligibility for VA benefits on the 
basis that the appellant's deceased spouse did not have 
status as a veteran.  


FINDING OF FACT

The appellant's deceased spouse does not have verified active 
military service with the U. S. Armed Forces.


CONCLUSION OF LAW

The appellant's spouse does not have status as a veteran for 
purposes of this claim, and therefore the appellant is not 
eligible for VA death benefits.  38 U.S.C.A. § 101 (West 
2002); 38 C.F.R. §§ 3.1, 3.6 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking basic eligibility to VA death 
benefits.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.



The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in her possession that 
pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

In the case at hand, the notice required by the VCAA and the 
implementing regulation was provided in a December 2002 
letter from the RO to the appellant.  While that letter 
provided adequate notice with respect to the evidence 
necessary to establish eligibility for VA benefits, it did 
not provide notice of the type of evidence necessary to 
establish other potential downstream issues such as an 
effective date for benefits.  

Despite the inadequate notice provided to the appellant on 
these downstream elements, the Board finds no prejudice to 
her in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  As 
eligibility to VA benefits is being denied, an effective date 
will not be assigned.  

The Board also notes that extensive efforts were made by the 
RO to verify the service of the appellant's deceased spouse.  

Accordingly, the Board will address the merits of the claim.  



Analysis

Eligibility for VA benefits is governed by statutory and 
regulatory laws that define an individual's legal status as a 
veteran of active military, naval or air service.  
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  As a 
predicate requirement for a grant of VA benefits, a claimant 
must establish that he or she is a "veteran," (or a dependent 
of a veteran) which is defined as "a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A § 101(2); 38 C.F.R. § 3.1(d).  See 
Selley v. Brown, 6 Vet. App. 196, 198 (1994). 

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) The evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a) (2005).

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994).  Only service department records 
can establish if and when a person was serving on qualifying 
active service.  Venturella v. Gober, 11 Vet. App. 340, 341 
(1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  The 
service department's findings are binding and conclusive upon 
VA.  This agency does not have the authority to alter the 
findings of the service department.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992); see Soria v. Brown, 118 F.3d 747, 
749 (Fed. Cir. 1997).

In the case at hand, the RO requested the National Personnel 
Records Center (NPRC) to verify the appellant's spouse's 
dates of active service with the U. S. Armed Forces.  In 
January 2003, the NPRC responded that they were unable to 
identify the appellant's spouse in any of their records.

The RO also checked with the VA Medical Center in Durham, 
North Carolina, where the appellant's spouse had been treated 
before his death.  They had no military records for him.

In addition, the RO checked with the Social Security 
Administration (SSA) and was informed by SSA that their 
records do not show any income from the military reported for 
the appellant's deceased spouse.

Finally, the appellant submitted a copy of a Selective 
Service Notice of Classification, purportedly for her 
deceased spouse, and provided the RO with his service number.  
The RO researched this information and found a record 
matching the service number; however, that record was for 
another person with a different birth date and Social 
Security number.  

As noted above, VA is bound by the determination of the 
service department, in this case communicated by the NPRC.  
As the NPRC has not verified the appellant's spouse's active 
military service with the U. S. Armed Forces, and as there is 
no other evidence which confirms such active service, the 
appellant's deceased spouse is not considered to be a veteran 
for purposes of VA benefits.  Therefore, the Board finds that 
the appellant is ineligible for VA benefits.  


      CONTINUED ON NEXT PAGE



ORDER

The appeal is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


